Case: 1:20-cv-05443 Document #: 100 Filed: 12/04/20 Page 1 of 1 PageID #:1338

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

The Trustees of Purdue University
                                         Plaintiff,
v.                                                        Case No.: 1:20−cv−05443
                                                          Honorable Elaine E. Bucklo
Omron Corporation, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 4, 2020:


        MINUTE entry before the Honorable Elaine E. Bucklo: Defendants' motion to
dismiss amended complaint [47] is denied. Enter Memorandum Opinion and Order. Status
hearing is set for 1/12/2021 at 9:45 a.m. (to track the case only, no appearance is
required). The parties shall file a joint written status report by 1/5/2021. The court will
enter a scheduling order in response to the status report. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
